—In an action for a divorce and ancillary relief, the husband appeals from an order of the Supreme Court, Kings County (Rigler, J.), dated October 30, 1997, which, inter alia, awarded the wife interim counsel fees in the amount of $2,500 and interim expert fees in the amount of $2,000.
Ordered that the order is affirmed, with costs.
The purpose of an award of pendente lite relief is to “ ‘tide over the more needy party, not to determine the correct ultimate distribution’ ” (Roach v Roach, 193 AD2d 660, quoting Yecies v Yecies, 108 AD2d 813, 814). “[P]endente lite awards should be an accommodation between the reasonable needs of the moving spouse and the financial ability of the other spouse *564* * * with due regard for the preseparation standard of living” (Byer v Byer, 199 AD2d 298). The remedy for a perceived inequity in a pendente lite order is a speedy trial where the financial circumstances of the parties can be fully explored (see, Terceira v Terceira, 193 AD2d 729). In this case, the court did not improvidently exercise its discretion in awarding the wife interim counsel fees and expert fees (see, Horowitz v Horowitz, 237 AD2d 490).
The husband’s remaining contentions are without merit. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.